FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago, April 27, 2014. Ger. Gen. No. 46/2015. Mr. Hernán López B. Superintendent of Securities Market Monitoring Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins No. 1449 Santiago, Chile Ref.: Answer to Ordinary Official Letter 8.438 Dear Sir, On behalf of Enersis S.A. (Enersis or “the Company”), I am hereby answering the Ordinary Official Letter No. 8,438 dated April 24, 2015; in connection to a significant event released by us on April 22, 2015. Through the Official Letter, certain information is requested in reference to the knowledge of a significant event of our parent company, Enel SpA (“Enel”), in which it refers to the convening of the Board of Directors of Enersis, Endesa Chile and Chilectra S.A. to begin the analysis of an eventual corporate reorganization process aimed to separate electricity generation and distribution activities in Chile from those in other Latin American countries. With respect to the matters requested in the Ordinary Official Letter, let me inform you the following: 1) Additional information that the controller of the Company could have passed or provided to the Chairman of the Board of Directors or to another executive of the Company concerning the eventual corporate reorganization. In response to the question raised by the Superintendence, please find attached a PowerPoint presentation prepared by our parent company, named “Initiative for the reorganization of the corporate structure in Latin America”. This presentation was requested by the Chief Executive Officer to the Company’s controlling shareholder as part of the preparation for the upcoming meeting of the Board of Directors, scheduled for April 28th in order to analyze the Enel’s initiative. In fact, as earlier communicated in the significant event of April 22nd, in the Board of Directors’ meeting scheduled for April 28th, the Board of Directors will examine the relevance of conducting studies about an eventual reorganization of the Enersis Group. Therefore, until the Board of Directors of Enersis decides whether or not to execute the aforementioned studies, it would be premature to determine as to which type of commercial operations might be possible or convenient toward optimizing Enersis’ corporate structure. The decision as to whether or not to initiate eventual studies relies upon Enersis’ Board of Directors; and for that reason it is fundamental to wait for the decisions of the Board of Directors. 2) With regards to the effectiveness of the balance of the proceeds from the capital increase approved by the Extraordinary Shareholders’ Meeting of December 20, 2012 established for the acquisition of shareholdings in companies in which Enersis has direct or indirect stakes and the acquisition of companies in South America where Enersis operates: Please find a table detailing the following aspects regarding the balance of the capital increase approved by the Extraordinary Shareholders’ Meeting of December 20, 2012: (i) the funds raised from the above-indicated capital increase; (ii) deduction of issuance expenses; (iii) the breakdown of the amounts invested in acquisitions of companies in South America by operation and; (iv) exchange rates and other adjustments. Reconciliation of the proceeds of the capital increase as of 3/31/2015 As it is shown in the table, as of the date of this response, the unused balance of the capital increase approved by the Extraordinary Shareholders’ Meeting of December 20, 2012 amounts to Ch$ 813,302 million. This information is hereby reported at the request of the Superintendence of Securities and Insurance and is complete and accurate as of the date of this response. There is no additional information available to Enersis with respect to any other aspect related to the capital increase approved by the Extraordinary Shareholders’ Meeting of December 20, 2012. Sincerely yours, Luca D’Agnese
